Beck, J. —
The appellant in his answer to the garnishee process does not admit the indebtedness to Orosthwait. It appears .from the evidence that he purchased certain property of Orosthwait and executed his promissory notes therefor. An action was brought upon those notes and a recovery had in the name of J. W. Burton to whom, it is claimed, the notes were transferred. Questions growing out of this transfer to Burton will determine the rights of the parties to this pro*493ceeding. If it be found to have been in good faith and valid, the garnishee is not indebted to Crosthwait and the judgment against him is erroneous.
It is shown by the evidence that Burton was the executor of the estate of Mrs. Crosthwait, the wife of the judgment defendant; that certain money of the estate came into the hands of Crosthwait, the defendant, who turned the notes over to the attorneys of Burton in lieu of the money so received by him, a transaction that was subsequently approved and confirmed by Burton himself, and that, after the judgment was recovered against Shrader in the name of Burton, he ceased to be executor of the estate and Crosthwait was appointed in his place. The evidence establishing these facts is not disputed, and there is no conflicting proof upon this branch of the case. It is thus made to appear that the judgment against Shrader is the property of the estate of Mrs. Crosthwait, and whatever interest Crosthwait holds in it is no other than that of an executor. The property of the estate cannot be taken to pay his debts. We conclude that the judgment of the District Court is in conflict with the evidence and cannot be sustained. It cannot be supported on the ground urged by counsel that there is a conflict of evidence and the findings of facts by the court, therefore, will not be disturbed. There is an entire absence of evidence to support the judgment.
Reversed.